  Case 4:19-cv-04052-LLP Document 1 Filed 03/04/19 Page 1 of 6 PageID #: 1



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION




UNITED STATES OF AMERICA,                   CIV19-


                  Plaintiff,                CIVIL FORFEITURE
                                            COMPLAINT IN REM
      vs.




$10,000 SEIZED FROM WELLS
FARGO BANK ACCOUNT
#XXXXXX5434,IN THE NAME OF
RAGS4LESS, LLC.,


                  Defendant.



      Plaintiff, United States of America, by its attorneys, Ronald A. Parsons,

Jr., United States Attorney for the District of South Dakota, and Stephanie C.

Bengford, Assistant United States Attorney, brings this complaint and alleges

as follows in accordance with Rule G(2) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions:

                           NATURE OF THE ACTION


      1. This is an action in rem to forfeit and condemn to the use and benefit


of the United States of America the defendant properties described below in

connection with violations of 18 U.S.C. §§ 981(a) and (b) and 21 U.S.C.

§§ 881(a) and (b) concerning violations of 18 U.S.C. § 1956^ and 21 U.S.C. §


1 See 18 U.S.C. § 1956(c)(7) defining a specified unlawful activity to include 18
U.S.C. § 1961(1). 18 U.S.C. § 1956(c)(7)(A). 18 U.S.C. § 1961(1)(D) lists the
"felonious manufacture, importation, receiving, concealment, buying, selling or
   Case 4:19-cv-04052-LLP Document 1 Filed 03/04/19 Page 2 of 6 PageID #: 2



841. The properties are subject to forfeiture pursuant to 18 U.S.C. §§

981(a)(1)(A) and (C), 981(b); and 21 U.S.C. §§ 853(a)(1), 881(a)(6), 881(b) and

28 U.S.C. § 2461(a).

                              DEFENDANT PROPERTY


      2. The following property is subject to forfeiture: Funds in the

approximate amount of $10,000.00 seized on or about May 21, 2018,from

Wells FargOjBank, Account No. XXXXXX5434, with the bank account in the,
name of"Rags4Less, LLC" and are currently held by the Department of

Treasury in the Treasury Suspense Account.

                             JURISDICTION AND VENUE


      3. This Court has subject matter jurisdiction over an action commenced

by the United States under 28 U.S.C. § 1345, and over an action for forfeiture

under 28 U.S.C. § 1355(a). This Court also has jurisdiction over this particular

action under 21 U.S.C. § 881(a).

      4. This Court has in rem jurisdiction over the defendant property under

28 U.S.C. § 1355(b)(1)(A) because acts or omissions giving rise to the forfeiture

occurred in this district.


      5. Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)(A)

because the acts or omissions giving rise to the forfeiture occurred in this

district; pursuant to 21 U.S.C. § 881(j) because this action is in the judicial

district where a defendant owning the properly is found or judicial district in


otherwise dealing in a controlled substance or listed chemical (as defined in
section 102 of the Controlled Substances Act), punishable under any law of the
United States."


Page I 2
   Case 4:19-cv-04052-LLP Document 1 Filed 03/04/19 Page 3 of 6 PageID #: 3



which the criminal prosecution is brought; and pursuant to 28 U.S.C. § 1395

because the cause of action accrued in this district or a defendant is found in

this district.


                            BASIS FOR FORFEITURE


      6. The defendant property is subject to forfeiture pursuant to the

following: Pursuant to 21 U.S.C. § 881(a)(6) because it constitutes 1) monies

furnished or intended to be furnished by any person in exchange for a

controlled substance or listed chemical in violation of the Controlled

Substances Act, 2) proceeds traceable to such an exchange, or 3) money used

or intended to be used to facilitate a violation of the Controlled Substances Act.

It is also subject to forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(A) and (C)

because it constitutes property involved in a transaction or an attempted

transaction in violation of 18 U.S.C. §§ 1956(a),(h) or property traceable to,

such property or because it constituted or is derived from proceeds of a

violation of 21 U.S. C. §§ 813, 841 or 846.

                                      FACTS


       7. The facts in support of this forfeiture action are set out in the Affidavit

of Corey Vickery, Special Agent with the Internal Revenue Service, Criminal

Investigation Division (IRS-CID), attached hereto as Exhibit A and incorporated

herein by reference.

                               CLAIM FOR RELIEF


       WHEREFORE, the United States prays that the Court order that the

defendant property be forfeited to the United States, that the Court award the


Page I 3
   Case 4:19-cv-04052-LLP Document 1 Filed 03/04/19 Page 4 of 6 PageID #: 4



United States costs and disbursements in this action, and that the Court

award such other and further relief as this Court deems proper and just.

      Dated this 4th day of March, 2019.

                                      RONALD A. PARSONS,
                                       Unitdd States Attorne




                                      STEPHANIE C. BENGFORD
                                      Assistant U.S. Attorney
                                      PO Box 2638
                                       Sioux Falls, SD 57101-2638
                                      Phone: 605.357.2341
                                       Stephanie.Bengford@usdoj.gov

                                  VERIFICATION


      1, Special Agent Corey Vickery, hereby verify and declare under penalty of

petjury that 1 am a Special Agent with the Internal Revenue Service, Criminal

Investigation Division (IRS-CID), that I have read the foregoing Verified

Complaint in rem and know the contents thereof, and that the matters

contained in the Verified Complaint are true to my own knowledge, except that

those matters herein stated to be alleged on information and belief and as to

those matters 1 believe them to be true.

      The sources of my knowledge and information and the grounds of my

belief are the official files and records of the United States, information

supplied to me by other law enforcement officers, as well as my investigation of

this case, together with others, as a Special Agent of the IRS-CID.




Page I 4
   Case 4:19-cv-04052-LLP Document 1 Filed 03/04/19 Page 5 of 6 PageID #: 5



           I hereby verify and declare under penalty of peijury that the foregoing is

true and correct.


           Dated the 4th day of March, 2019.



                                          Corey Vickery, special AgenT
                                          Internal Revenue Service
                                          Criminal Investigation Division

Subscribed and sworn to before me this


                                                              CECILE REYNOLDS
                                                                  NOTARY PUBLIC
Notary Public *3outh Dakota                                       SOUTH DAKOTA
My Commission expires: ^




Page I 5
                       Case 4:19-cv-04052-LLP Document 1 Filed 03/04/19 Page 6 of 6 PageID #: 6
JS44 (Rev.02/19)                                                        CIVIL COVER SHEET
TIk^44 civil cover sheet and the information contained herein neither rrolace nor supplement the filing and service ofpleadings or other ptqTers as required b^low, exe^ as
provided local rules ofcourt This form,approved by the Judicial ConfWence ofthe United Stales in Sqdember 1974, is requited for the use ofthe Clerk         of
                                                                                                                                                      jlerk ofCourt(or the
purpose ofinitialing the civil docket sheet ^INSTRVCnONS ONNEXTPAGE OF TNISFOttM./
L (a) PLAINTIFFS                                                                                          DEFENDANTS

United States of America                                                                                $10,000 Seized from Wells Fargo Bank Account #XXXXXX5434,in
                                                                                                        the Name of Rags4Less, LLC.
  (b1 County ofResidence ofFirst Listed PlaintifT                                                         CoimtvofResidenceofFirstLisledDefendant                    Dallas
                                (EXCEPTINUS PLdNnFFCASES                                                                                ONUS.PLAINTIFFCASES ONLY)
                                                                                                          NOTE:     IN LAND(XINDEMNATION CASES. USE THE LOCATION OF
                                                                                                                    THE TRAtn^ OF UND INVOLVED


  (c) Attorneys (Firm Name. AJdnss. and Te/aphone Number)                                                  Attorneys(ffKnom)

Stephanie Bengford, AUSA


n. BASIS OF JURISDIC liON(Pheean "X''tnOneBcaOnty}                                            ni. CITIi^NSHlP OF PRINCIPAL PARTIES(Place <w "X-inOueBac^PUdnt^
                                                                                                     (For Dtversitv Cases Only)                                         and One BoxforD^endanl)
if i U.S.Govenuneal                  G3 Federal Quesiian                                                                          PTF    DEF                                              PTE     DEF
         Plsiiiufr                            (U.S. GovernmentNOIa Pony)                         CitizeD ofThis State             G 1     G 1      Incorporated or Principal Place          G 4   G4
                                                                                                                                                     ofBtisiiKss In This State

0 2 U.S. GovcmmaU                    G 4 Diversity                                               CilizeoofAnotberState            O 2     O 2 locoipomedandPrmcipalPlace                    G 5   OS
         Defendant                            (fndieau O/iMahip ^Portits in /wh IB)                                                                  ofBusiness In Anotber State

                                                                                                 Citizen or Subject ofa           G 3     O 3 Foreign Nanou                                 □ 6   G6
                                                                                                   Fore™ r~.nrrv

IV. NATURE OF SUIT iPlactm "X" in Out Bca Oalv)                                                                                           Click here for Narure of Suit Code Dcsuriplions.
ft^-COWl-gACT                                                                                    ^RinrrURBPENALTV.:                                                      ^OTmRSTATUTES
O llOlasuTHDce                         PERSONAL INJURY                PERSONAL INJURY            □ 625 Drag Related Seizure         O 422A[l>eai28USC158              9 375 False Claims Acr
D 120 Marine                        □ JlOAiipiane                  O 365Personallnjury -                ofPn^y2I use S^l            □ 423 WitlnbawBl                  O 376 Qni Tarn (31 USC
G ISOMiUerAct                       □ 315 Airplane Product              IVoducl Liability          690 Other                              28USC157                          3729(B))
O 140 Negotiable lostnnnent               Ihabiliiy                O 367 Health Care/                                                                                 □ 400 State Reapportiotuncnt
G 150Recovefy ofOverpaymeai         □ 320 Assault, Libel &              Pharmaceuticai                                             C3 V ■jy, •< i'Ve'J- /(«           □ 410AnUtrusl
       & Enfocceraenl of iudgmeot          Slander                       Personal Injury                                            G 820 Copyrights                  □ 430 Banks and Bankii^
O ISl Medicare Act                  O 330 Federal Engiloyers'            Product Liability                                          □ 830 Patent                      O 450 Commerce
G 152 Recovery of De&uJted                 Liabibcy                Cl 368 Asbestos Personal                                         □ 835 Patent • Abbreviated        □ 460 Deportation
       Studetn Loans                □ 340 Marine                          Injury Product                                                   New Drug Application       D. 470 Racketeer loQuenced and
      (Excludes Veteraos)           O 345 Marine Product                  Liabihty                                                  G 840Tredeiparic                          Comipl O^anizarions
G 153 Recovery of OverpayroRit             Liabiliiy                 PERSONAL PROPERTY                      3ZBE                                                      G 480 Coosiimer Credit
       of Veteran's Benefits        □ 350 Motor Vehicle            O 370 Other Fraud             G 710 Fail Labor Standards         □ 861 IDA (13951!)                G 465 Telepbcure Consumer
G 160 Smcl^lders'Soils              O 355 Motor Vehicle            O 371 Tnilh in Lending               Act                         a 862 Black Lung (923)                       Pmlection Act
G lOOOiheiCoatiact                         Product LiabiliQt       □ 380 Other Personal          G 720 Labor/Management             □ 863 DIWCiDIWW (405(g))          O 490 Cable/Sai TV
G 195 Contract Product Liability    n 360 Other Personal                 Property Damage                Relations                   O 864 SSID Title XVT              □ 850 Securitiea/Commodities/
G 196 Franchise                            Injury                  O 385 Propcity Damage         O 740 Railway Labor Act            O 865 RSI (405(g))                           Excbar^
                                    □ 362 Personal Injury •              Product Liabdity        G 751 Family and Medical                                             G 890 Odmr Statuuay Actions
                                           M^^^S^jgacnc^                                                Leave Act                                                     G 891 Agricultural Acts
mi REALPROPKKlYu                                                    iPBinnwmi^rrnONS             G 790 Olber Labor Litigation           irpFPAi.TavntnrTS             □ 893 Envirotunenlal Manera
O 210LandCondemoation               O 440 Other Civil Rights          Habeas Corpus:             G 791 Employee Retircfneul         O 870 Taxes (U S Plaintiff        □ 895 Freedom ofInformation
O 220 Foreclosure                   □ 441 Voting                   O 463 Alien Delstoee                Income Security Act                or Defeodsiu)                          Act
a 230 Rent Lease & Ejectment        O 442 Ea^loymeui               □ 510 Motions to Vacate                                          O 871 ms—Third Party              G 896 Arbitratkm
□ 240 Torts to Land                 □ 443 Housing'                       Sentence                                                          26 use 7609                G 899 Admmistralivc Procedure
O 245 Tort Product Uabiliry                Accomntodaiions         D 530 General                                                                                            AcVReview or Appeel of
O 290 All Other Real Property       □ 445 Amer. w/Disabiiities -   a 535 Death Penally                  ffnnnnimHiMi                                                        Agency Decision
                                         Engiloyinenl              Other:                        3 462 NaCuralizabon Application                                      □ 950 CmistilutioDality of
                                    O 446 Amer. w/Disabiliries • O 540 Mandamus & Other          □ 465 OtbtT immigiatioo                                                         StntE Statutes
                                          Odwi                     a 550 Civil Rigbls                   Acnons
                                    □ 448 Education                O 555 Prison Conditioo
                                                                   a 560 Civil Detainee-
                                                                        Conditions of
                                                                         Confinement

V, ORIGIN (P/oce OB "JT" m One Bojf Oti/y)
^1 Original             □ 2 Removed from                □ 3 Remanded from                    □ 4 Reinstated or □ 5 Ttansfened &om                     b Multidistfict              □ 8 Multidistrict
       Proceeding               Stale Court                        Appellate Court               ReopeiMd                  Another District               Litigation-                    UiigatioD-
                                                                                                                                                          Transfer                      Direct File
                                        Cifo the U.S. Civil Statute under tvbioh you are filing (DeimcHtJiiristlietimalitiaiUtsutiltssiliversin'):
                                        18 U.S.C. 981 and 21 U.S.C, 853
VI. CAUSE OF ACTION
                                        Brief description of cause:
                                         Forfeiture of $10,000
Vn. REQUESTED IN                        □ CHECK IF THIS IS A CLASS ACTION                          DEMANDS                                     CHECK YES only if demanded in eon^laint:
       COMPLAINT:                             UNDER RULE 23. FJL.Cv.P.                                                                         jrURY DEMAND:        □ Yea     J^No
Vni. RELATED CASE(S)
                                            (Sm Insmaliotu):
        IF ANY                                                     JUDGE Ka»n E. Schreier                                               DOCKETNUMBER 4;17-cf-40106-KES
DATE                                                                  SIGNA         ; OF ATTORNEY OF RFC
03/04/2019
WR             USE ONLY

   RECEXPTK                     AMOUNT                                   APPLYING IFP                                     JUDGE                           MAG. JUDGE
